Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 12/01/2021 claims 1, 2, 18, 20, 21, 23, 25, 26 are amended, claims 17, 22, 27 are canceled, and leaving claims 1, 2, 15, 16, 18-21, 23-26, 28-30 pending of which claims 1, 20, 25 are recited in independent form. Claims 1, 20, 25 incorporate allowable subject matter by way of the amendment. Amended/new claims 1, 20, 25 contain limitations which distinguish the claims over the art made of record to overcome any previously held rejections. Claims 1, 20, 25 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “transmitting a hybrid automatic repeat request- acknowledgement (HARQ-ACK) in a physical uplink shared channel (PUSCH) based on the HARQ-ACK colliding with the PUSCH in a time domain and based on the HARQ-ACK and the PUSCH having a same priority, wherein the priority of the HARO-ACK is determined based on first downlink control information scheduling a physical downlink shared channel (PDSCH) related to the HARQ-ACK, and wherein the priority of the PUSCH is determined based on second downlink information scheduling the PUSCH” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination. Claims 2, 15, 18, 19, recite the same limitation based on dependence on claim 1 and are similarly distinguished from the prior art based on the dependence on claim 1 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination. 

Claim 25 as presently set forth contain the distinguishing limitations “transmitting a hybrid automatic repeat request-acknowledgement (HARQ-ACK) in a physical uplink shared channel (PUSCH) based on the HARQ-ACK colliding with the PUSCH in a time domain and based on the HARQ-ACK and the PUSCH having a same priority, wherein the priority of the HARQ-ACK is determined based on first downlink control information scheduling a physical downlink shared channel (PDSCH) related to the HARQ- ACK, and 5Application No.: 16/961,171Docket No.: 8737.02702.US00 wherein the priority of the PUSCH is determined based on second downlink information scheduling the PUSCH” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination. Claims 26, 28, 29, 30, recite the same limitation based on dependence on claim 25 and are similarly distinguished from the prior art based on the dependence on claim 25 and the limitations noted 
With regards to the prior art made of record United States Patent Application Publication US-20150341864 to Yang et al (hereinafter d1) and United States Patent Application Publication US-20200322030 to Yuan et al (hereinafter d2) represent the closest art made of record. 
Regarding claims 1, 20, 25, d1 does not disclose fairly disclose, alone or in any reasonable combination the limitations reflected in claims 1, 20, 25 requiring transmitting a hybrid automatic repeat request- acknowledgement (HARQ-ACK) in a physical uplink shared channel (PUSCH) based on the HARQ-ACK colliding with the PUSCH in a time domain and based on the HARQ-ACK and the PUSCH having a same priority, wherein the priority of the HARQ-ACK is determined based on first downlink control information scheduling a physical downlink shared channel (PDSCH) related to the HARQ-ACK, and wherein the priority of the PUSCH is determined based on second downlink information scheduling the PUSCH. At best d1 discloses transmitting an uplink signal by a UE wherein the UCI collides with PUSCH (see d1 para. 0175) including using priority (see d1 para. 0178). D2 discloses handling of collisions (see d2 para. 0021) and discloses collision between uplink control information and PUSCH (see d2 para. 0066) including multiplexing UCI in separate parts of PUSCH based on collision (see d2 para. 0081). However d1 nor d2, can be fairly construed as teaching or suggesting the limitations transmitting a hybrid automatic repeat request- acknowledgement (HARQ-ACK) in a physical uplink shared channel (PUSCH) based on the HARQ-ACK colliding with the PUSCH in a time domain and based on the HARQ-ACK and the PUSCH having a same priority, wherein the 
For at least these reasons, Claims 1, 2, 15, 16, 18-21, 23-26, 28-30 are allowed. Claims 2, 15, 18, 19, 16, 21, 23, 24, 26, 28, 29, 30 depend from claims 1, 20, 25 and add further limitations, therefore the claims are allowed based on the same reasoning as set forth above. 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 20, 25 as the remaining pending claims depend from claims 1, 20, 25 and add further limitations, the prior art, alone or in combination fails to teach all the limitations present in the independent claims, and are not an obvious combination thereof, when all the limitations of the independent claim are considered as a whole. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1, 2, 15, 16, 18-21, 23-26, 28-30 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140192738 A1 to Nam et al discloses a user equipment (UE) configured to communicate with a plurality of carrier aggregation (CA) groups with at least a first CA group (CG1) and a second CA group (CG2). The UE includes processing circuitry. The processing circuitry is configured to determine whether the UE is power-limited. The UE is scheduled to transmit acknowledged information in a physical uplink shared channel (PUSCH) to a cell of the CG1 and uplink control information (UCI), other than the acknowledgement information, in a physical uplink control channel (PUCCH) to a cell of the CG2. The processing circuitry is also configured to, responsive to the UE being power-limited, prioritize the PUSCH for power allocation. The processing circuitry is also configured to transmit the PUSCH to the cell of the CG1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643